Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Contents of this Office Action:
1. Explanation of why a 35 U.S.C. 101 rejection was not given for an abstract idea, but there is a 35 U.S.C. 101 rejection for signals per se for claim 13.
2. Art rejections
3. Prior art cited but not relied on.
Claims 1-13 are currently pending. 
Effective filing date: 8/29/2017
Claim Interpretation - 35 USC § 101
There is no 35 U.S.C. 101 rejection because there are clear technical elements, such as a uni or polyaxial accelerometer that continuously register accelerations maxima induced by physical activity. These acceleration maxima are then used to perform a classification and provide a recommendation, which is a further integration into a practical application. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is directed to a computer program product and the specification does not state that this excludes propagating signals per se. As such, the claim needs to be amended to recite that the computer program product is non-transitory. 
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Leppaluoto WO2015/063366A1, hereinafter “Leppaluoto.”
**Please note that the cited Leppaluoto reference was 1) published before the earliest effective filing date of the current invention; and 2) the inventive entity is not the same as there are more inventors in the cited reference and the cited reference does not have any assignment data. 
Regarding claim 1, Leppaluoto discloses a method of defining and presenting threshold levels of physical activity to reduce GlycA and VLDLs of blood of persons having sedentary lifestyle, the method comprising: 
a step in which by a transducer unit carried by a person accelerations of the body of the person induced by physical activity are registered (Claim 1 discloses a method characterized in that it utilizes transducer unit (2) and measuring system registering acceleration of an exercising a person with high risk of metabolic diseases (2). A step (41,42, Fig.3), in which by the measuring unit accelerations of a body of person induced by physical activity are registered); 
a step in which occurrence numbers (N) of registered acceleration maxima within a certain time period are classified and stored according to the maxima magnitude to one of four acceleration classes by the transducer (Claim 1 recites a step (43)in which numbers of acceleration maxima within a certain time period are registered, stored and divided according to the magnitude to four classes, for estimating if the physical activity performed is promoting sugar, cholesterol and lipid metabolism); 
a step in which the numbers of acceleration maxima of the person in each acceleration class are compared to the reference data measured from exercising persons’ numbers of acceleration maxima in each acceleration classes by the transducer unit (Claim 1 a step (44) in which a person's numbers of acceleration maxima in each acceleration class are compared to the reference data measured from exercising persons' numbers of acceleration maxima in each acceleration classes describing the level of physical activity known to improve sugar and fat metabolism); 
a step in which by using the number of acceleration maxima in the acceleration classes it is identified into which physical activity class the person can be classified by the transducer (Claim 1 a step (45,46) in which by using the number of acceleration maxima in an acceleration class it is identified into which class describing the physical activity the person can be classified); 
a step in which it is identified and presented by the transducer that the amount of physical activity performed is classified to a physical activity class that is beneficial for prevention of diabetes, cardiovascular diseases, inflammations, dementia, cancers and early deaths of person having sedentary lifestyle (Claim 1 a step (47) in which based on said class describing the physical activity performed it Is identified if the physical activity performed by the subject is beneficial for sugar, cholesterol and lipid metabolism (48,49)); and 
a recommendation of additional physical activity is given (See at least Page 2 lines 55-60 wherein a minimum amount of physical activity is recommended for health benefits). 
Regarding claim 2, Leppaluoto discloses in that when occurrence numbers (N) of physical activity of the person exceeds a threshold value of an acceleration maxima of a particular acceleration class it is presented that the exercise performed has reduced risk of diabetes, cardiovascular diseases, inflammations, dementia, cancers, and early death (Claim 2 discloses the method according to the claim 1, characterized in that for a person whose physical activity exceeds the numbers of the highest class of the acceleration maxima or threshold in a given acceleration range is presented that the exercise performed has beneficial health effects on disorders in sugar cholesterol, and fat metabolism); 
Regarding claim 3, Leppaluoto discloses in that for defining the highest exercise activity class the registered acceleration maxima are divided into several acceleration classes between 1.3g and 10g, wherein1g corresponds to standing (Claim 3 discloses characterized in that for defining the highest exercise activity class the registered acceleration maxima are divided into several acceleration classes between 0,3 and 10 g (0 g corresponds standing), usually into classes 0,3<0.5, 0.5<0.7,0.7<0.9, 0.9<1,1 and > 1,1. In high risk subjects over 80 % of the accelerations cluster between 0,3 and 0,7 g and was used in the analyses). 
Please note that defining 1g as standing, as opposed to 0g as the cited reference has amounts to nonfunctional descriptive material as defining a minimum threshold acceleration as 0 or 1 is simply labeling. There is nothing in the claim to indicate that a difference in how standing is labeled has any impact on the method steps, as standing is the same whether it is labeled as 1g or 0g or any other label. 
Regarding claim 4, Leppaluoto discloses each measured acceleration maxima adds to the occurrence number (N) by one in the acceleration class in which it belongs (Claim 4: characterized in that each measured acceleration maxima adds to the occurrence number (N) by one in the acceleration class to which it belongs). 
Regarding claim 5, Leppaluoto discloses in that when the daily occurrence number (N) of the acceleration maxima exceeds the given threshold of 2980 daily steps within the acceleration classes 1.3-1.7g, the person has performed physical activity which has reduced GlycA and VLDLs of blood (Claim 5: characterized in that if the daily number of acceleration maxima exceeds the given threshold of 6520 daily steps within the acceleration range between 0,3 and 0,7 g, the person has performed physical activity, which is typically known to reduce blood cholesterol, LDL- cholesterol and triglycerides and visceral fat). 
Similar to claim 3, whether the number of steps is 2980 or 6520 or the threshold is .3-.7 or 1.3-1.7, these are merely labels. The person still takes steps towards the goal of physical activity and the accelerations are not changed functionally based on the way they are labeled. These are merely threshold labels used in classification, but they do not change the actual functional actions of taking steps or measuring acceleration maxima. 
Regarding claim 6, Leppaluoto discloses a transducer unit comprising: 
a uni or polyaxial accelerometer that continuously register accelerations maxima induced by a physical activity of a person (Claim 6 discloses characterized in that an accelerometer comprises of one- or polyaxial device recording continuously accelerations induced by a person's physical activity); 
a memory for storing the acceleration maxima and a processing unit configured to classify the acceleration maxima into acceleration classes between .3 and 10g (Please see rejection to claim 3 above); 
compare the classified acceleration maxima counts of the person with a threshold of 2980 daily steps in the acceleration classes 1.3-17g the exceeding of which have an effect for prevention of diabetes…having sedentary lifestyle and inform the person if his or hers physical activity is preventing early deaths (See rejections to claims 1, 3, and 5 above). 
Regarding claims 7-10, these are addressed in the rejection to claims 1-5 above. Further note that the specific classes of claim 8 are nonfunctional in that the way the classes are defined does not change the structure of the transducer. 
Regarding claims 11-13, these limitations are disclosed in claims 11-13 of Leppaluoto.  
Prior Art Cited but not relied on
1. Nissila (US9370691) which is directed towards a method for metabolic training load, mechanical stimulus, and recovery time calculation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687